HOOD, Judge.
This is a workmen’s compensation suit instituted by Leroy Touch et against Kroger’s Family Center and Employees National Insurance Company. Judgment was rendered by the trial court in favor of defendants, and plaintiff has appealed.
The trial judge found that plaintiff had failed to prove that an accident occurred as alleged. We have reviewed all of the evidence and agree with the findings of the trial judge. We conclude, therefore, that there is no error in the judgment rendered by the district court rejecting plaintiff’s demands.
The judgment appealed from is affirmed. The costs of this proceeding are assessed to plaintiff-appellant.
Affirmed.